Citation Nr: 0733722	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-43 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to an increased rating higher than 10 percent for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel








INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA.  In that decision, the RO denied a compensable 
rating for bilateral hearing loss.  A March 2005 RO rating 
decision increased the evaluation to 10 percent disabling 
effective to the date of claim.


FINDINGS OF FACT

The veteran manifests an exceptional pattern of hearing in 
the right ear resulting in Level V hearing in the right ear, 
and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  For an 
increased rating claim, proper VCAA notice might require 
notice of the criteria for establishing an effective date of 
award.  See generally Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran filed his claim for an increased rating in March 
2003.  A pre-adjudicatory RO letter in April 2003 advised him 
of the types of evidence and/or information deemed necessary 
to substantiate the claim as well as the relative duties on 
the part of himself and VA in developing his claim.  He was 
advised to inform the RO of any evidence and/or information 
he desired VA assistance in obtaining, or to submit the 
evidence directly himself.  In March 2006, he was advised of 
the criteria for establishing a disability rating and an 
effective date of award.  He was also requested to advise the 
RO if he had any additional evidence and/or information 
pertinent to his claim.  

With the exception of his Dingess notice, the Board finds 
that the April 2003 RO letter substantially complies with the 
VCAA timing and content requirements.  On the facts of this 
case, the purposes of the VCAA notice requirements have been 
met as the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim as 
well as the opportunity to submit additional argument and 
evidence.  He has demonstrated actual knowledge of the 
evidentiary requirements by submitting evidence and argument 
as to why he believes his audiology examinations are 
deficient.  As a uniform rating remains in effect, the issue 
of an effective date of award is moot.  Accordingly, any 
technical notice deficiency in this case results in non-
prejudicial, harmless error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  See also 38 C.F.R. § 20.1102 
(harmless error) (2007).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  
There are no outstanding requests to obtain any additional 
records identified by the veteran as relevant to his claim.  
He has been provided two VA audiology examinations, and has 
not claimed an increased severity of symptoms since his last 
VA examination in March 2005.  He has alleged that both 
examinations are deficient based upon his belief that the 
audiologists did not perform a performance intensity function 
as indicated in a Compensation and Pension Examination 
Worksheet when speech recognition is 92% or less.  See VA 
Form 9 received December 2004.  The competence of a VA 
examiner is presumed.  Hilkert v. West, 12 Vet. App. 145, 151 
(1999).  Furthermore, there is a presumption of regularity 
which presumes government officials have properly discharged 
their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 
308 (1992), quoting United States v. Chem. Found. Inc., 272 
U.S. 1, 14-15 (1926).  In this case, the June 2003 VA 
audiology examination report expressly states that 
consideration was given to the loudness level of the speech 
recognition test.  On the other hand, the veteran has not 
offered any positive proof other than his lay beliefs that 
the audiologists did not properly conduct the audiology 
examination.  The Board finds that the veteran has not met 
his burden of rebutting the presumption of regularity, and 
that the audiology examination reports obtained are adequate 
for rating purposes.  On this record, the Board finds that 
the duty to assist has been met as there is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claim.  38 U.S.C.A. § 5103A 
(West 2002).

II.  Factual Basis and Analysis

Historically, the RO granted service connection for bilateral 
neurosensory hearing loss in a July 1974 rating decision.  An 
initial non-compensable rating was assigned.  He filed his 
claim for an increased rating in March 2003.  

VA audiology examination in May 2003 reflected the veteran's 
history of wearing binaural hearing aids since 1998.  His 
audiometric evaluation showed right ear pure tone thresholds 
of 15, 75, 75 and 75 as well as left pure tone thresholds of 
15, 60, 60 and 60 at 1000, 2000, 3000 and 4000 hertz, 
respectively.  He had speech recognition of 92 percent in 
both ears.  The audiologist noted: "Speech discrimination 
was excellent in both ears at a comfortable loudness level."

Thereafter, the veteran has argued that his disability rating 
did not reflect the extent of his decreased hearing acuity 
over the years.  He reported difficulty understanding people 
speaking, especially in noisy environments or when the 
speaker has a soft voice.  He has argued the examination 
contained error as his speech discrimination score had 
improved since VA examination in 1998.  He opined that the 
June 2003 evaluation of his speech discrimination violated 
examination protocol by reference to the Compensation & 
Pension Examination Guidelines.  These guidelines instruct 
that, when speech recognition is 92% or less, a performance 
intensity function will be obtained with a starting 
presentation of 40 dB re SRT and adjusted upward, if 
necessary.  He requested that his evaluation involve an 
amalgamation of his most favorable findings from all of his 
audiology examinations.

In March 2005, the veteran underwent an additional VA 
audiology examination.  His audiometric evaluation showed 
right ear pure tone thresholds of 10, 75, 70 and 80 as well 
as left pure tone thresholds of 25, 65, 60 and 60 at 1000, 
2000, 3000 and 4000 hertz, respectively.  He had speech 
recognition of 90 percent in both ears.

An RO rating decision in May 2005 increased the evaluation 
for bilateral sensorineural hearing loss to 10 percent 
disabling, effective to the date of claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  See also 
38 C.F.R. § 4.3 (2007).  The Board has considered all the 
evidence of record, but has reported only the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2007).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation which is then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2007).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran's March 2005 audiology examination measured a 
right ear puretone threshold average of 59 decibels with 
speech recognition of 90 percent.  This corresponds to a 
numeric designation of "III" under Table VI.  38 C.F.R. 
§ 4.85 (2007).  His left ear hearing acuity was demonstrated 
by a puretone threshold average of 53 decibels with speech 
recognition of 90 percent.  This corresponds to a numeric 
designation of "II" under Table VI.  Id.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2007).

However, the veteran's right ear puretone threshold of 10 
decibels at 1000 hertz and 75 decibels for 2000 hertz meets 
the criteria of an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(b).  A left ear puretone threshold of 
25 decibels does not fall within the regulatory definition of 
an exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a) or (b).  Under 38 C.F.R. § 4.86(b), evaluating 
right ear hearing on puretone thresholds alone warrants a 
numerical designation of "IV" under Table VIA.  By 
operation of 38 C.F.R. § 4.86(b), the numerical designation 
of "IV" for the right ear is elevated to the next highest 
level - "V."  Per VA regulations, the veteran's bilateral 
sensorineural hearing loss is properly evaluated as 10 
percent disabling under Diagnostic Code 6100.

In so concluding, the Board has considered the veteran's 
descriptions of his bilateral hearing loss disability, but 
notes that the most probative evidence concerning the level 
of severity consists of the audiometric testing results of 
record.  See Lendenmann, 3 Vet. App. at 349.  While the 
evidence shows that the veteran requires the use of bilateral 
hearing aids, the Board notes that the schedular rating makes 
proper allowance for the improvement in hearing.  See 
38 C.F.R. § 4.85(a) (2007).  The Board has no statutory or 
regulatory authority to piece together the most favorable 
audiometric results from differing audiology examinations 
over the years.  There is no doubt to be resolved in 
veteran's favor.  Accordingly, the Board finds that the 
evidence of record preponderates against a rating in excess 
of 10 percent for bilateral sensorineural hearing loss.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


